Citation Nr: 1125953	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  10-01 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Newark, New Jersey


THE ISSUE

Entitlement to an initial compensable rating for hearing loss.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Danielle L. Sgro, Law Clerk





INTRODUCTION

The Veteran had active military service from August 1968 to August 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  By that rating action, the RO, in part, granted service connection and assigned an initial 0 percent (noncompensable) rating for bilateral hearing loss.  The Veteran appealed the RO's October 2009 rating action to the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the report of the September 2009 VA examination reveals that the examiner did not consider or comment upon the functional or occupational effects caused by the Veteran's hearing.  In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the Court held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The Board notes that, in the Veteran's November 2009 notice of disagreement (NOD), the Veteran reported that his hearing loss caused problems with his occupation as an electrician.  The Veteran stated that his hearing loss had progressed throughout the years, causing him work-related safety issues in instances where he could not hear warnings to shut off power sources or take necessary precautions if a co-worker were to drop something from a height above the Veteran.

The report of the September 2009 VA audiology examination notes that the Veteran was not employed and that the disability's impact on occupational activities was "hearing difficulty."  The examiner did not address the Veteran's specific contentions regarding the impact his hearing loss has had on his occupation as an electrician nor did the examiner comment on the functional impact on the Veteran's everday life.  Therefore, a remand is needed so the Veteran can be afforded another VA examination.  The VA examiner should be requested to comment on the functional effects the Veteran experiences as a result of his hearing loss.

Prior to arranging for the appellant to undergo further examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the appellant another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's notice letter to the appellant should explain that he has a full one-year period for response.  
See 38 U.S.C.A § 5103(b)(1) (West 2010); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

After providing the appropriate notice, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2010); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for increased rating for bilateral hearing loss.  The RO should explain the type of evidence that is the Veteran's ultimate responsibility to submit.

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses are associated with the claims file, or, the time period for the Veteran's response expires, the RO should schedule the Veteran for a VA audiological examination to determine the severity of his service-connected bilateral hearing loss.  All indicated studies including audiometric testing and Maryland CNC testing should be performed.  The examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing disability.  The claims file must be made available to the examiner and pertinent documents should be reviewed in connection with the examination.  The examination report should be annotated to indicate that a review of the claims file was conducted.

4.  After completing any further development deemed necessary, readjudicate the appeal.  If such action does not resolve the claim to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, the claim should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


